Citation Nr: 1328862	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  12-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO reopened service connection for PTSD and denied it on the merits.  Although the RO reopened the claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

During the course of the appeal, the evidentiary development has produced evidence showing a psychiatric diagnosis of depressive disorder, not otherwise specified (NOS).  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as personality disorder (also claimed as an acquired psychiatric disorder, to include PTSD)(also claimed as sleep condition), as service connection for an acquired psychiatric disorder, including PTSD, to address all possible psychiatric disorders, not simply "PTSD".

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In this decision, the Board, like the RO, is reopening the claim.  However, rather than proceeding to immediately reajudicating the claim, the Board is instead REMANDING the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By a January 1986 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  Evidence received since the Board's January 1986 decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the underlying claim. 


CONCLUSIONS OF LAW

1.  The January 1986 Board decision,  which denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.   New and material evidence has been received since the January 1986 board decision to reopen service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first filed a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in January 1982.  The Veteran appealed the denial to the Board, and in November 1983 the Board denied the claim because the Veteran was not found to have suffered from an acquired psychiatric disability at that time.  

In June 1985, the Veteran requested to reopen his claim, and the RO confirmed its previous rating decision in July 1985.  The Veteran then appealed the denial to the Board, and in January 1986, the Board also declined to reopen the claim for an acquired psychiatric disorder, to include PTSD, because the evidence submitted by the Veteran was cumulative and did not provide "further medical documentation of chronic psychiatric impairment in service, continuity of psychiatric impairment thereafter, or substantiation of clinical demonstration by recognized criteria of posttraumatic stress disorder."   

Subsequently, the Veteran filed a claim for "PTSD," and in a November 2009 rating decision, the RO reopened the claim for service connection for an acquired psychiatric disorder, to include PTSD, and denied the claim on the merits.  The Veteran filed a timely notice of disagreement in May 2010, and in February 2012, the RO issued an SOC.  In March 2012, the Veteran filed a timely substantive appeal via a VA Form 9.  Id.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present appeal, the Veteran has been diagnosed with a psychiatric disorder since the January 1986 Board decision.  Specifically, the Veteran was diagnosed with PTSD in February 2009 and, more recently, with depressive disorder, NOS, in September 2009.  

Thus, the additional evidence received by the Board since the January 1986 decision has not been previously submitted to VA and contains a current diagnosis of a psychiatric disorder.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service for an acquired psychiatric disorder, to include PTSD; therefore, the evidence is new and material.  38 C.F.R. § 3.156(a).  

For the reasons stated above, the Board finds that the criteria for reopening the claim of entitlement for service connection for an acquired psychiatric disorder, to include PTSD, have been met and the claim must be reopened.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD; to that extent only the appeal is granted. 


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2012).  

There are records identified by the Veteran that are not associated with the claims file.  Efforts to obtain records from a Federal department or agency must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1)(2012).  Furthermore, it is noted that VA treatment records are considered constructively of record even if not physically in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).

In June 2009, the Veteran responded to the May 2009 VCAA notice letter by submitting signed authorization forms and attaching a list of locations where he was hospitalized and the names of physicians who provided treatment over many years.  This list identified treatment at the Orlando VA Medical Center (VAMC) from 2008 to present and the Indianapolis VAMC from 1980 to 1983.  The Veteran also identified specific physicians within VA with whom he has sought treatment, including "Dr. S.M," who provided treatment in approximately 2000.  In addition, the Veteran identified private treatment with "Dr. J.K.S." from 1986 to 1996 in Ft. Pierce, Florida.  The Veteran also noted he was hospitalized at the Indiana State Mental Hospital in approximately October 1982 to January 1983.

Currently, the evidence of record contains treatment records from the Orlando VAMC, but the records only include treatment from February 2009 to August 2009 and the there is no mention of "Dr. S.M."  Moreover, evidence of record does not contain any treatment records from the Indianapolis VAMC or the Indiana State Mental Hospital.  Finally, records from the Veteran's social security disability claim contain a June 1985 letter from "J.K, R.N.C." of Alpha Health Services in Ft. Pierce, Florida, but there are no treatment records.  On remand, the RO must make efforts to obtain the following: all records of VA treatment of the Veteran at the Indianapolis VAMC, records from Orlando VAMC to include treatment from 2008 to present, records from Indiana State Mental Hospital, records from Alpha Health Services, and any other any other outstanding, pertinent private treatment records identified by the Veteran.

In this regard, the Veteran is not required to wait for the VA to act on his behalf.  The Veteran himself is asked to submit these records in order to expedite his case and/or indicate that he has attempted to obtain these records and that they are not available. 

In addition, the Board finds the September 2009 examination is inadequate to render a decision for service connection for an acquired psychiatric disorder, to include PTSD, because no medical opinion was rendered regarding the etiology of the diagnosed psychiatric disorder of depressive disorder, NOS.  As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, the RO/AMC should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the September 2009 examination for PTSD and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from Indianapolis VAMC and Orlando VAMC and associate the records with the claims file.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his psychiatric disorder, as identified by the Veteran, to include all records from Indiana State Mental Hospital and Alpha Health Services.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2012).

3.  After completing the above development, furnish the entire claims file to the VA physician who conducted the September 2009 examination for PTSD and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder began during active service or was caused by his active service.  The stressor in service that caused the PTSD (if any) should be noted for the record. 

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

4.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


